IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
V. : NO. 04-269-16
DEREK RUSSELL
ORDER

AND NOW, this 30" day of September 2019, upon considering Derek Russell’s Motion
for reduction of sentence under the First Step Act and Motion for reconsideration (ECF Doc. Nos.
1191, 1198, 1204, 1205), the United States’ Response (ECF Doc. No 1213), Defendant’s Reply
(ECF Doc. No. 1214), following extensive oral argument, and for reasons in the accompanying

Memorandum, it is ORDERED the Motion for reduction or reconsideration of sentence (ECF

LEE,

KEARNEY/J.

Doc. Nos. 1191, 1198, 1204, 1205) is DENIED.
